Citation Nr: 0323203	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-08 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
post-operative left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967 
and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision that 
denied an increased, compensable evaluation for the veteran's 
service-connected left inguinal hernia.  The veteran filed a 
notice of disagreement in February 2002.  The RO issued a 
statement of the case in May 2002.  The RO received the 
veteran's substantive appeal in July 2002.  

In March 2003, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of such proceeding is associated with the 
veteran's claims folder.  

Prior to certification of the appeal to the Board and during 
the videoconference hearing, the veteran raised claims for 
service connection for a back and left knee disability as 
secondary to his service-connected left inguinal hernia and 
sought to reopen a claim for service connection for a 
genitourinary disability as secondary to his service-
connected left inguinal hernia.  These issues have yet to be 
developed for appellate review, and accordingly, are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's post-operative left inguinal hernia 
disability is manifested by complaints of pain and 
tenderness, without evidence of a recurrent hernia.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a service-
connected post-operative left inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7338 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal, has been accomplished. 

By way of the February 2002 rating decision and the May 2002 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
his claim for an increased rating for his service-connected 
left inguinal hernia and the bases for the denial of the 
claim.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of October 
2001) have been afforded opportunities to submit such 
information and evidence.  Furthermore, via various RO 
correspondence, to include the aforementioned letter, which 
instructed the veteran to provide authorization to enable it 
to obtain any outstanding private medical records, and 
information to enable it to obtain any outstanding VA 
treatment records, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  VA outpatient treatment records have been 
associated with the claims file, and, as indicated above, the 
RO has sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded a VA 
examination in September 2000.  The veteran provided 
testimony during a videoconference hearing.  He was provided 
a further opportunity following the conclusion of the hearing 
to identify additional evidence in support of his claim.  
While no additional sources of evidence were identified, in 
March 2003, the veteran submitted x-ray films and duplicate 
copies of private medical records.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Background

The veteran's service medical records reveal that he was 
treated for a left indirect inguinal hernia in September 
1978.  

Post-service, in June 1989, the veteran underwent a left 
inguinal hernia repair.  Service connection for an inguinal 
hernia was granted by original rating decision of September 
1989.  Following a period of convalescence, a noncompensable 
(zero percent) evaluation was assigned.  

In September 1999, the Board denied entitlement to a 
compensable evaluation for the service-connected left 
inguinal hernia.  However, the Board granted a separate 10 
percent evaluation for a tender and painful left inguinal 
hernia scar.  

A VA treatment note in February 2000 documents the veteran's 
complaints of left-side groin and testicular pain.  The 
veteran reported excruciating left groin and testicular pain 
for the past 11 years.  The examiner was unable to palpate 
the left scrotal sac due to the veteran's complaints of pain.  
The veteran was assessed as having left testicular pain and 
referred for a genitourinary consultation.  

When seen for VA treatment in April 2000, the veteran 
reported pain and sensitivity in the left inguinal area.  
However, the examiner noted that the veteran's sensitivity 
and pain were out of proportion to any pathology noted.  Upon 
examination, there were no direct or indirect hernias 
palpated.  

A June 2000 testicular ultrasound examination noted an 
exquisitely tender left testicle, which was interpreted to 
represent a possible sub acute torsion.  No inguinal hernias 
were noted.  

During a VA examination in September 2000, the veteran 
complained of left lower quadrant pain and sensitivity in the 
left testicle.  The pain had not resulted in any 
hospitalizations.  He denied any lethargy, weakness, anorexia 
or weight change.  While findings were made with regard to 
left testicular pain, the genitourinary examiner did not note 
any findings of a recurrent inguinal hernia.  

A January 2001 VA outpatient treatment note indicated that 
the veteran was prescribed OxyContin for treatment of his 
left inguinal pain and that such medication controlled his 
pain.  

Private treatment records from Raymond F. Nino, M.D. for the 
period from October 2000 to April 2001 include impressions of 
chronic inguinal and testicular pain.  

In July 2001 the veteran reported to a VA emergent care 
center for back pain.  Findings included tenderness in the 
left inguinal area.  An impression was given of chronic left 
inguinal pain.

VA outpatient treatment notes through February 2002 do not 
show evidence of a recurrent left inguinal hernia, but do 
note the veteran's continuing request for refills of his 
OxyContin prescriptions.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately.  Thus, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2002).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
may not be compensated twice for the same symptomatology, as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's service-connected post-operative residuals of a 
left inguinal hernia are evaluated as noncompensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7338.  38 
C.F.R. § 4.114, Diagnostic Code 7338 provides that a 
noncompensable rating is assigned where an inguinal hernia is 
not operated but remediable, or where it is small, reducible, 
or without true hernia protrusion.  A 10 percent rating is 
warranted for a recurrent postoperative inguinal hernia that 
is readily reducible and well supported by a truss or belt.  
A 30 percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  Where the law or regulations governing a 
claim change while the claim is pending, as in the veteran's 
case, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  In the veteran's case, however, 
neither version is more advantageous to the veteran in that 
the criteria for evaluating inguinal hernias are identical in 
both the old and revised versions.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000 & 2002).  Hence, there is no due 
process bar for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Upon review of all of the evidence of record, the Board finds 
that the evidence does not support the assignment of a 
compensable evaluation for the service-connected residuals of 
a left inguinal hernia.  As noted above, a compensable 
evaluation under Diagnostic Code 7338 is predicated upon the 
recurrence of an inguinal hernia.  Inasmuch as the available 
medical data fail to denote the existence of any left 
inguinal hernia recurrence since 1989, it is apparent that 
the diagnostic criteria for the assignment of a compensable 
schedular evaluation under 38 C.F.R. § 4.114, Diagnostic Code 
7338, have not been satisfied.  

In making this determination, the Board acknowledges the 
veteran's testimony to the effect that his left inguinal area 
is continually painful.  However, it is pertinent to note 
that the veteran is currently in receipt of a separate 10 
percent rating for pain and tenderness in the left inguinal 
area.  In this regard, pursuant to the Board's September 1999 
decision, in January 2000, the RO assigned the veteran a 10 
percent rating based on his complaints of pain.  That is, the 
Board noted that although the veteran's left inguinal hernia 
repair incision was found to be well healed, there was 
objective evidence of pain and tenderness in the groin area 
and, accordingly, the veteran was assigned a 10 percent 
rating by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7804, 
for a tender and painful scar.  See 38 C.F.R. § 4.20.      

The Board has considered whether a compensable evaluation is 
warranted on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) (2002) for residuals of a left inguinal hernia.  
However, the evidence of record does not suggest that this 
disorder has resulted in a disability picture that is unusual 
and exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
left inguinal hernia residuals alone markedly interfere with 
employment so as to render impractical the application of 
schedular standards.  Therefore, an extraschedular evaluation 
is not in order.  38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for a service-connected post-
operative left inguinal hernia is denied.  



	                        
____________________________________________
	A. M. SHAWKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

